The record discloses that the plaintiff established her cause of action beyond any question and the action of the trial judge in refusing to grant judgment in favor of the plaintiff and in refusing to make findings of fact upon questions conclusively established constitutes reversible error. *Page 294 
The judgment of the Appellate Division and that of the Special Term should be reversed, with costs in this court and in the Appellate Division, and an interlocutory judgment of divorce directed in favor of the plaintiff awarding her custody of the children and twenty-five dollars per week alimony for the support of herself and children.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN and FINCH, JJ., concur; CROUCH, J., taking no part.
Judgment accordingly.